DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments on 09/24/2021 with respect to the arguments that the examiner’s interpretation of “electronic communications” is overly broad and not a reasonable interpretation of the term. The examiner respectfully disagrees because Greenough teaches the history transactions which are presented in history messages or text messages such as coupons forms (Greenough, Figures 5A-5C), addresses of past vendors, texting messages of coupons (Greenough, Figures 6A-6C). These messages or text messages in the forms of coupons, addresses, barcodes or QD codes read upon the argued limitations, i.e., electronic communications, because these messages or text messages in the forms of coupons, addresses, barcodes or QD codes are transmitted and received or communicated between the vendors and the user’s device in electronic forms of communication as presented in messages or text messages in in 
	Therefore, Greenough reasonably teaches and discloses the argued limitations “electronic communications”.    
 	With respect to the arguments that Greenough cannot be reasonably interpreted to be analogous to the “prior electronic communications” as recited. The examiner respectfully disagrees because what other closely reasonable interpretations could be for “prior electronic communications” better than the teachings and disclosures of “history transactions in forms of past messages or text messages” from Greenough, that is closely reasonably interpreted as the past or previous or prior electronic text messages or communications that reasonably read upon the argued limitations, i.e., “prior electronic communications”.   
	As such, it is reasonable to interpret the history transactions as analogous to the argued limitations, i.e., “prior electronic communications” as recited.
 	With respect to the arguments that Greenough fails to teach “extracting vendor information from a first prior communication of the prior electronic communications of the electronic communications and associating the vendor information with the user in a data repository”. The examiner respectfully disagrees because Greenough teaches the history transactions that comprise 
	Therefore, Greenough teaches and discloses the argued limitations, i.e., teach “extracting vendor information from a first prior communication of the prior electronic communications of the electronic communications and associating the vendor information with the user in a data repository”.
	Since Greenough teaches and discloses the all argued limitations above, thus Hunter is believed in further view of Greenough, teaches and discloses the limitations and features of dependent claims 26, 33 and 39 as shown in details from the rejection below.


Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. 	Claim(s) 21-25, 27-32, 34-38 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenough et al. (Publication No. US 2019/0043087).
	Regarding claim 21, (Currently Amended) Greenough teaches a method (Greenough, the Abstract), comprising: 
 	receiving prior electronic communications from vendors, the prior electronic communication sent to a user of a user device, the prior electronic communication comprising communications sent by the vendors to the user (Greenough, Figures 1 and 2, pp [8], [29]-[33]: communications/transactions in forms of emails, bank transaction, etc., between the user and the retailers/vendors); 
 	extracting vendor information from a first prior communication of the prior electronic communications of the Greenough, Figures 1 and 2, pp [8], [29]-[30]: retailers/vendors information being learn and analyzed from the history transactions);  
  	receiving a current location of the user device (Greenough, Figures 1, 2 and 3, pp [29]-[31]); 
 	detecting that the current location of the user device is associated with a vendor corresponding to the vendor information (Greenough, Figures 1, 2 and 3, pp [29]-[31]); 
 	generating a new communication, the new communication comprising content extracted from the first prior communication (Greenough, Figures 1 and 2, pp [8], [29]-[33]: generating new communications in forms of coupons/service ads messages to the user wherein the new communications are including essential information from the previous/history communications/transactions such as the vendors’ information, the vendors’ offers. Therefore, Greenough discloses “generating a new communication, the new communication comprising content extracted from the first communication”); and 
 	transmitting the new communication to the user device to cause an event on the user device (Greenough, Figures 1 and 2, pp [8], [29]-[33]). 
Regarding claim 28, (Currently Amended) Greenough teaches a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (Greenough, the Abstract), the computer program instructions defining the steps of: 
 	receiving prior electronic communications from vendors, the prior electronic communication sent to a user of a user device, the prior electronic communication comprising communications sent by the vendors to the user (Greenough, Figures 1 and 2, pp [8], [29]-[33]: communications/transactions in forms of emails, bank transaction, etc., between the user and the retailers/vendors); 
 	extracting vendor information from a first prior communication of the electronic communications of the prior electronic communications and associating the vendor information with the user in a data repository (Greenough, Figures 1 and 2, pp [8], [29]-[30]: retailers/vendors information being learn and analyzed from the history transactions);  
 	receiving a current location of the user device (Greenough, Figures 1, 2 and 3, pp [29]-[31]); 
Greenough, Figures 1, 2 and 3, pp [29]-[31]);
 	generating a new communication, the new communication comprising content extracted from the first prior communication (Greenough, Figures 1 and 2, pp [8], [29]-[33]: generating new communications in forms of coupons/service ads messages to the user wherein the new communications are including essential information from the previous/history communications/transactions such as the vendors’ information, the vendors’ offers. Therefore, Greenough discloses “generating a new communication, the new communication comprising content extracted from the first communication”); and 
	transmitting the new communication to the user device to cause an event on the user device (Greenough, Figures 4 and 5A-5C, pp [49]-[51]).  
 	Regarding claim 35, (Currently Amended) Greenough teaches an apparatus (Greenough, the Abstract), comprising: 
 	a processor (Greenough, Claim 1); 
Greenough, pp [23]), the stored program logic comprising:
 	logic, executed by the processor, for receiving prior electronic communications from vendors, the prior electronic communication sent to a user of a user device, the prior electronic communication comprising communications sent by the vendors to the user (Greenough, Figures 1 and 2, pp [8], [29]-[33]: communications/transactions in forms of emails, bank transaction, etc., between the user and the retailers/vendors); 
 	logic, executed by the processor, for extracting vendor information from a first communication of the prior electronic communications and associating the vendor information with the user in a data repository (Greenough, Figures 1 and 2, pp [8], [29]-[30]: retailers/vendors information being learn and analyzed from the history transactions);  
	logic, executed by the processor, for receiving a current location of the user device (Greenough, Figures 1, 2 and 3, pp [29]-[31]); 
 	logic, executed by the processor, for detecting that the current location of the user device is associated with a vendor Greenough, Figures 1, 2 and 3, pp [29]-[31]);
 	logic, executed by the processor, for generating a new communication, the new communication comprising content extracted from the first prior communication (Greenough, Figures 1 and 2, pp [8], [29]-[33]: generating new communications in forms of coupons/service ads messages to the user wherein the new communications are including essential information from the previous/history communications/transactions such as the vendors’ information, the vendors’ offers. Therefore, Greenough discloses “generating a new communication, the new communication comprising content extracted from the first communication”); and
 	logic, executed by the processor, for transmitting the new communication to the user device to cause an event on the user device (Greenough, Figures 4 and 5A-5C, pp [49]-[51]).
 	Regarding claim 22, (Currently Amended) Greenough teaches the method of claim 21, the receiving prior electronic communications sent to a user of a user device comprising receiving prior communications selected from a group consisting of electronic mail messages, short message service messages, multimedia message service messages, and social messages (Greenough, pp [23], [27]-[28], [31]). 
Greenough, Figures 5A-5C, pp [49]-[51]). 
 	Regarding claim 24, (Previously Presented) Greenough teaches the method of claim 21, further comprising storing a list of top senders, the list of top senders having corresponding physical locations for each top sender (Greenough, Figures 5A-5C, pp [34]-[35], [40], [49]-[50]; and Carroll, pp [37]). 
 	Regarding claim 25, (Currently Amended) Greenough teaches the method of claim 24, the extracting vendor information comprising matching a sender of the first prior communication to a sender in the list of top senders (Greenough, Figures 5A-5C, pp [34]-[35], [40], [49]-[50]).  
 	Regarding claim 27, (Previously Presented) Greenough teaches the method of claim 21, the detecting that the current location of the user device is associated with a vendor corresponding to the vendor information comprising accessing a third-party application programming interface (API) to confirm the current location is associated with the vendor, the Greenough, [34]-[35], [43]-[45]). 
  	Regarding claim 29, (Currently Amended) Greenough teaches the computer-readable storage medium of claim 28, the receiving prior electronic communications sent to a user of a user device comprising receiving prior communications selected from a group consisting of electronic mail messages, short message service messages, multimedia message service messages, and social messages (Greenough, pp [23], [27]-[28], [31]). 
 	Regarding claim 30, (Previously Presented) Greenough teaches the computer-readable storage medium of claim 29, the transmitting the new communication further comprising generating additional detail related to vendor and including the additional detail in the new communication (Greenough, Figures 5A-5C, pp [49]-[51]). 
 	Regarding claim 31, (Previously Presented) Greenough teaches the computer-readable storage medium of claim 28, the computer program instructions further defining the step of storing a list of top senders, the list of top senders having corresponding physical locations for each top sender (Greenough, Figures 5A-5C, pp [34]-[35], [40], [49]-[50]). 
prior communication to a sender in the list of top senders (Greenough, Figures 5A-5C, pp [34]-[35], [40], [49]-[50]). 
 	Regarding claim 34, (Previously Presented) Greenough teaches the computer-readable storage medium of claim 28, the detecting that the current location of the user device is associated with a vendor corresponding to the vendor information comprising accessing a third-party application programming interface (API) to confirm the current location is associated with the vendor, the accessing the third-party API comprising querying the API using the vendor information (Greenough, [34]-[35], [43]-[45]). 
 	Regarding claim 36, (Currently Amended) Greenough teaches the apparatus of claim 35, the logic for receiving prior electronic communications sent to a user of a user device comprising logic, executed by the processor, for receiving prior communications selected from a group consisting of electronic mail messages, short message service messages, multimedia message service messages, and social messages (Greenough, pp [23], [27]-[28], [31]). 
Greenough, Figures 5A-5C, pp [49]-[51]).  
 	Regarding claim 38, (Previously Presented) Greenough teaches the apparatus of claim 35, the stored program logic further comprising logic, executed by the processor, for storing a list of top senders, the list of top senders having corresponding physical locations for each top sender (Greenough, Figures 5A-5C, pp [34]-[35], [40], [49]-[50]). 
 	Regarding claim 40, (Previously Presented) Greenough teaches the apparatus of claim 35, the logic for detecting that the current location of the user device is associated with a vendor corresponding to the vendor information comprising logic, executed by the processor, for accessing a third-party application programming interface (API) to confirm the current location is associated with the vendor, the accessing the third-party API comprising querying the API using the vendor information (Greenough, [34]-[35], [43]-[45]). 

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


10. 	Claim(s) 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenough et al. (Publication No. US 2019/0043087) and further in view of Hunter et al. (Publication No. US 2013/0297422). 
 	Regarding claim 26, (Currently Amended) Greenough teaches the method of claim 21, the extracting vendor information comprising: 
 	extracting the first prior communication, identifying a portion of the first prior communication (Greenough, Figures 1, 2 and 3, pp [29]-[31]); and 
 	extracting the portion of the first prior communication, the portion comprising the vendor information (Greenough, Figures 1, 2 and 3, pp [29]-[31]).
 	However, Greenough does not teach “metadata”. 
	Hunter teaches “metadata” (Hunter, pp [136], [230]). 

 	Regarding claim 33, (Currently Amended) Greenough teaches the computer-readable storage medium of claim 28, the extracting vendor information comprising: 
 	extracting the first prior communication, identifying a portion of the first communication; and extracting the portion of the first prior communication, the portion comprising the vendor information (Greenough, Figures 1, 2 and 3, pp [29]-[31]).
	However, Greenough does not teach “metadata”. 
Hunter, pp [136], [230]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Greenough by incorporating teachings of Hunter, methods, systems and devices for presenting marketing information to a customer based on proximity to marketing areas, wherein the systems transmit wireless broadcast messages that include information of merchants that are proximity to the customer in the marketing areas, wherein the broadcast messages include metadata for identification and extraction of vendors or merchants names/information, thus providing a secured and quick process for identifying and extracting essential and accurate information in the broadcast messages. 
 	Regarding claim 39, (Currently Amended) Greenough teaches the apparatus of claim 35, the logic for extracting vendor information comprising: 
 	logic, executed by the processor, for extracting the first prior communication, identifying a portion of the first communication; and logic, executed by the processor, for extracting the portion of the first prior communication, the (Greenough, Figures 1, 2 and 3, pp [29]-[31]). 
 	However, Greenough does not teach “metadata”. 
	Hunter teaches “metadata” (Hunter, pp [136], [230]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Greenough by incorporating teachings of Hunter, methods, systems and devices for presenting marketing information to a customer based on proximity to marketing areas, wherein the systems transmit wireless broadcast messages that include information of merchants that are proximity to the customer in the marketing areas, wherein the broadcast messages include metadata for identification and extraction of vendors or merchants names/information, thus providing a secured and quick process for identifying and extracting essential and accurate information in the broadcast messages. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644